Citation Nr: 1823256	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for post-operative residuals of pilonidal cystectomy and perirectal sinus.


REPRESENTATION

Veteran represented by:	Charles McCorvey, Agent


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2014 and December 2016 the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  The appeal has since been returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran's residual scar, from his pilonidal cystectomy and perirectal sinus, is not deep, unstable, painful, or at least six square inches in area.


CONCLUSION OF LAW

The criteria for a compensable rating for post-operative residuals of pilonidal cystectomy and perirectal sinus, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In May 2010 the Veteran filed a claim for a compensable rating for his residuals of pilonidal cystectomy and perirectal sinus disability (skin disability).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's skin disability is currently evaluated as noncompensable under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7819 (2017).  Under this diagnostic code, benign skin neoplasms are rated under disfigurement to the head, face or neck (Diagnostic Code 7800), as scars (Diagnostic Codes 7801 to 7805), or as impairment of function.

The Veteran's skin disability does not cause disfigurement to the head, face or neck.  As such, Diagnostic Code 7800 is not applicable.

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent evaluation is warranted for superficial, non-linear scars which have an area of 144 sq. inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

As there is no evidence of scars that are unstable or painful, the provisions of Diagnostic Code 7804 are not for application.

Diagnostic Code 7805 refers the rater to evaluate the scars based on the appropriate criteria under Diagnostic Codes 7800 through 7804.

The Veteran was afforded a VA skin diseases examination in September 2010.  He reported having occasional painful small bumps in the rectal area, over the past 3 years that have since resolved.  He denied any anal skin irritations, rectal bleeding, discharge, or problems with bowel movement.  He also denied use of stool softener, creams, or any medication.  A diagnosis of no current anal or perianal skin pathology was provided.  On physical exam, a well healed, superficial, nontender scar measuring 2 cm in length was noted.  The scar covered less than 1 percent of the local area involved and less than 1 percent of the total body area.  The examiner described the area as showing no skin irritation, bumps, lesions, or rashes.  There was no flaccid type of nonthrombosed hemorrhoid tissue.  The examiner concluded that the rectal area is without any current symptoms or signs, and there are no systematic problems.  As for functional capacity, the Veteran reported currently working as an information phone operator sitting at a desk.  He stated that "when they pop out they can bother him" but otherwise denied any issues.  

The Veteran was afforded a VA rectum and anus conditions examination in March 2015.  A review of the claims file was noted.  The examiner acknowledged the Veteran's history of a 1977 pilonidal cystectomy and 2004 perianal fistulectomy.  It was noted that the Veteran is obese and has not had any specialist care for his cyst or perianal fistula.  The Veteran reported that since 2006 he has worked at a desk job which causes his rectum to be sore.  A physical exam of the rectal and anal area was normal.  There were no skin breaks or infections in the rectum area.  The examiner found that the Veteran had no signs or symptoms attributable to his 1977 pilonidal cystectomy and 2004 perianal fistulectomy.  A nonpainful stable scar measuring less than 39 sq. cm. was noted.   As for functional impact, the examiner opined that the Veteran's condition has no impact on his ability to work.

The Veteran was also afforded a VA skin disease examination in March 2015.  A review of the claims file was noted.  A diagnosis of 2004 perianal skin irritation due to fistula, resolved, was noted.  On physical exam, there was no visible skin condition.  The examiner found that the Veteran had no current skin problems in the rectal or anal areas and no treatment.  The skin condition did not cause any scarring of the head, face or neck.  He did not have any benign or malignant skin neoplasms, or any systemic manifestations due to the skin disease.  As for functional impact, the examiner opined that the Veteran's condition has no impact on his ability to work.

The Veteran subsequently alleged that the VA examination reports were inadequate.  Specifically, he alleged that the examination did not address his symptoms of pain, swelling, difficulty having bowel movements, leakage of malodorous pus, constipation, difficulty sleeping, and difficulty sitting for prolonged periods.  As such, in December 2016 the Board remanded the claim for a new VA examination. 

The Veteran was afforded a VA skin diseases examination in April 2017.  A review of the claims file was noted.  The examiner acknowledged the Veteran's history of surgical procedures and prior VA examination reports.  The examiner marked "yes" that the Veteran had scars that were painful, unstable, and totaled an area equal to or greater than 39 square centimeters.  However, this appears to be in error, as the examiner later stated that the Veteran's skin condition caused a pilonectomy scar and left perirectal scar, obviously not seen so not disfiguring.  In the remarks, the examiner noted that the Veteran had a stable cystectomy scar and left perirectal incision scar.  A superficial skin sore measuring 2 cm, moist, and reddened was also noted.  Constant oral and topical medication in the past 12 months for perirectal and abdominal intertriginous skin folds was noted.  On physical exam, the Veteran did not have any visible skin condition.  The rectal area appeared normal with no hemorrhoid tissue, oozing, or open sores identified.  The examiner indicated that the Veteran did not presently have any painful bumps, and attributed his reported bumps and skin sores to his nonservice-connected obesity condition.  The examiner explained that the origin of his reported bumps was due to friction in the groin and rectal area and excess moisture due to obesity.  The Veteran had no recurring cysts.  As for functional impact, the Veteran reported that due to his chronic sores he gets malodorous.  His boss has counseled him about this condition.  He reported the inability to be promoted at work due to his malodorous.  

As for the Veteran's assertions of pain, tenderness, swelling, difficulty having bowel movements, leakage, pus, constipation, difficulty sleeping, fatigue, and problems sitting for extended periods of time, the April 2017 VA examiner opined that the Veteran's reported symptoms are not medically related to his service-connected skin disability.  The examiner attributed the symptoms to nonservice-connected obesity and hygiene.  The examiner concluded with "I do not doubt that he has chronic discomfort but the [service-connected] problems are not a direct cause."

May 2017 VA treatment records contain a diagnosis of pilonidal cyst and complaints of swelling and pain with bowel movements.

The Veteran was afforded a VA rectum and anus conditions examination in November 2017.  A review of the claims file was noted.  The examiner found that the Veteran did not take continuous medication and there were no signs or symptoms attributable to his skin disability.  The physical exam was normal with no external hemorrhoids, anal fissures, or other abnormalities.  A nonpainful stable perineal area scar, left of rectum, measuring 2.5 cm by 0.5 cm was noted.  The examination report acknowledged June 2017 imaging studies showing no amendable abscess, and an October 2016 colonoscopy that revealed diverticulosis and two benign polyps that were removed.  As for functional impact, the Veteran reported the use of a pillow for sitting and to alleviate rectal discomfort.  The examiner opined that the Veteran's skin disability had no impact on his ability to work.

The Veteran was also afforded a VA skin disease examination in November 2017.  A nonpainful stable pilonectomy scar and left perirectal scar measuring 2.5 cm by 0.5 cm was noted.  There were no benign or malignant skin neoplasms or systemic manifestations found.

Based on the above, the Veteran's residuals from his skin disability do not warrant a compensable rating at any time during the period on appeal.  The scar is not deep, does not cause limited motion, and does not involve an area of at least 6 sq. inches (39 sq. cm.).  Diagnostic Code 7801.  On the contrary, examiners have described the Veteran's scar as nonpainful and stable measuring at most 2.5 cm by 0.5 cm.  It is also not superficial or nonlinear.   Diagnostic Code 7802.  

To the extent that the Veteran and his representative argue otherwise, the Board notes that the claim was remanded in December 2016 to afford the Veteran a new VA examination to consider his allegations of pain, swelling, difficulty having bowel movements, leakage of malodorous pus, constipation, difficulty sleeping, and difficulty sitting for prolonged periods attributed to his service-connected skin disability.  He was subsequently afforded multiple new VA examinations in 2017.  Notably, the April 2017 examiner opined that the Veteran's reported symptoms are not medically related to his service-connected skin disability.  The examiner attributed the symptoms to nonservice-connected obesity and hygiene.  The examiner concluded "I do not doubt that he has chronic discomfort but the [service-connected] problems are not a direct cause."  As such, the Veteran's contentions do not support a compensable rating.  The medical evidence provided is highly probative against the claim.

For the foregoing reasons, the preponderance of the evidence is against assignment of a compensable rating for the Veteran's residuals of pilonidal cystectomy and perirectal sinus disability, and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of his skin disability, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Here, the Veteran has been employed full-time throughout the entire appeal period.  There is no indication that a TDIU results solely from his skin disability.  Further, VA examiners have found that the skin disability, at most, causes minimal functional limitations.
ORDER

Entitlement to a compensable rating for post-operative residuals of pilonidal cystectomy and perirectal sinus, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


